           Case 2:18-cr-00131-RAJ Document 1451 Filed 09/09/20 Page 1 of 1



 1                                                                 The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      UNITED STATES OF AMERICA,                         NO. CR18-0131-RAJ
10
                        Plaintiff,                      ORDER GRANTING DEFENDANT’S
11                                                      MOTION TO FILE REPLY BRIEF IN
             v.                                         EXCESS OF SIX PAGES
12
      CHARLES ROLAND CHEATHAM,
13
                        Defendant.
14

15

16          The Court, having reviewed Defendant’s Motion to File a Reply Brief in Excess of Six

17   Pages, and finding good cause, hereby ORDERS that Defendant’s Motion (Dkt. #1450) is

18   GRANTED. Defendant may file a Reply that does not exceed 17 pages in length.

19          DATED this 9th day of September, 2020.

20

21
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
22

23

24

25

26



     ORDER GRANTING MOTION FOR REPLY BRIEF                                 GOLDFARB & HUCK
     IN EXCESS OF SIX PAGES - 1                                            ROTH RIOJAS, PLLC
     UNITED STATES v. CHEATHAM                                             925 Fourth Avenue, Suite 3950
                                                                             Seattle, Washington 98104
     NO. CR18-0131-RAJ                                                             (206) 452-0260
